IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                      FILED
                                                                   September 12, 2008

                                   No. 06-10181                  Charles R. Fulbruge III
                                Conference Calendar                      Clerk


UNITED STATES OF AMERICA

                                              Plaintiff-Appellee

v.

GUILLERMO RODRIGUEZ-FLORES, also known as Memo

                                              Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:02-CR-378-2


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
      This court granted counsel’s motion to withdraw and dismissed the appeal
of Guillermo Rodriguez-Flores pursuant to Anders v. California.1 The Supreme



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
      1
          386 U.S. 738 (1967). United States v. Rodriguez-Flores, 236 F. App’x 138
(2007).
                                      No. 06-10181

Court vacated and remanded for further consideration in light of Gall v. United
States.2
      We have reconsidered this matter in light of Gall. However, nothing in the
Supreme Court’s Gall decision requires us to change our prior opinion in this
case.3 Accordingly, we reinstate the prior opinion. Counsel’s motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL is DISMISSED.




      2
          552 U.S. __, 128 S. Ct. 586 (2008).
      3
          See U.S. v. Rodriguez-Rodriguez, 530 F.3d 381, 385-89 (5th Cir. 2008).

                                               2